Daniels, J.,
(concurring.) It is clearly proved that the board of dock commissioners did consider the repairs to be necessary which were made by the plaintiff. It is agreed that he had made all the repairs which he became bound to make under the first lease; and it therefore follows that the repairs in controversy had become necessary to put the wharf property, in a suitable condition for service during the term created by the second lease. These repairs the dock commissioners bound themselves to make, which they refused to do, and directed the plaintiff to make them. In making them after that, he did no more than to perform the obligation of the commissioners, for which he became entitled to compensation from the defendants. He did no more than the commissioners concluded should be done, and by which the obligation was created that the commissioners should do it. He performed their obligation under their direction; and that entitled him to the compensation for doing their work which he has been secured by the verdict. I therefore conclude that the judgment should be affirmed.